Case 1:20-cv-01710-BAH Document 9-6 Filed 06/26/20 Page 1 of 2




Exhibit C
          Case 1:20-cv-01710-BAH Document 9-6 Filed 06/26/20 Page 2 of 2
OTF Board Resolution to engage outside counsel




   Resolution officially directing the OTF Corporation to engage outside subject matter
  counsel to provide advice and legal counsel to OTF Corporate Board members and the
  OTF management team on the application of USAGM “freeze” under USG Grant law,
           rules and regulations and other issues as directed by the OTF Board.

                                            June 17, 2020

Whereas,​ OTF corporate bylaws Article 2.2.1 provides:

The Corporation shall promote the rights of freedom of opinion and expression, including the
freedom to “seek, receive, and impart information and ideas through any media and regardless
of frontiers” online in accordance with Article 19 of the Universal Declaration of Human Rights,
according to the conviction that open communication of information and ideas among peoples of
the world contributes to international peace and stability.

Whereas,​ OTF corporate bylaws Article 6.13 provides:

Directors when discharging the duties of a Director shall act in good faith, in a manner
reasonably believed to be in the best interests of the Corporation;

Whereas,

OTF’s federal awarding agency has enacted a “freeze” on activity preventing OTF from executing
its mission, among other activities contrary to the best interests of OTF

A quorum of Directors of the Open Technology Fund, a District of Columbia nonprofit
corporation, at a duly called and assembled emergency meeting, pursuant to the District of
Columbia Nonprofit Corporation Act of 2010, as amended, and OTF’s Bylaws, adopted by
unanimous vote the following:

It is ​RESOLVED​ that the Board directs the OTF Corporation to engage outside subject matter
counsel to provide advice and legal counsel to OTF Corporate Board members and the OTF
management team on the application of USAGM “freeze” under USG Grant law, rules and
regulations and other issues as directed by the OTF Board.

Witnessed and Recorded by:


_______________________________                             June 17, 2020
                                                            _______________________
Lauren Turner, OTF Secretary                                      Date
                                                                                               1
